Citation Nr: 0410776	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to September 
1945.  He died in October 1999, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO rating decision that denied the 
widow's claim for accrued benefits.  


FINDING OF FACT

At the time of the veteran's death, there were no unpaid VA 
benefits due him under existing decisions, and he had no claims 
pending for VA benefits.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1942 to September 
1945.  During his lifetime he was service-connected for a 
psychiatric disorder (last described as post-traumatic stress 
disorder (PTSD) with depression and anxiety), and this was rated 
50 percent at the time of his death.  During his lifetime, he was 
also service-connected for malaria, which was rated 0 percent when 
he died. 

In March 1998, the RO issued a rating decision that denied service 
connection for a bilateral hip condition.  The veteran filed a 
notice of disagreement with this decision in March 1998, and the 
RO issued a statement of the case on this issue in October 1998.  
The veteran did not subsequently file a timely substantive appeal 
on this issue, and the RO's decision became final.

In January 1999, the Board issued a decision that denied an 
increase in the 50 percent rating assigned for the service-
connected psychiatric disorder, and found that new and material 
evidence had not been submitted to reopen a claim for intracranial 
injury.   

The veteran died in October 1999 as the result of lung cancer.  

At the time of the veteran's death, he had no claims pending for 
VA benefits.

In September 2002, the RO denied the claim by the veteran's widow 
for any accrued benefits.

In February 2003, the RO granted service connection for the cause 
of the veteran's death, thereby making his widow entitled to 
Dependency and Indemnity Compensation (DIC).

In an April 2003 statement, the veteran's widow said she believed 
that there should be some accrued benefits due her since the 
veteran was totally disabled from PTSD when he died.




II.  Analysis

The veteran's widow is seeking entitlement to accrued benefits.  
She apparently believes that there are some accrued benefits due 
her based on the veteran's service-connected PTSD.

The file shows that through correspondence, the rating decision, 
and the statement of the case, the VA has notified the appellant 
of the evidence necessary to substantiate her claim for accrued 
benefits.  Records relevant to accrued benefits (viz., evidence on 
file when the veteran died) are in the claims folder.  The notice 
and duty to assist provisions have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Moreover, the notice and duty to 
assist provisions are inapplicable to the present issue, as the 
outcome of the case turns on the law and not the evidence.  Mason 
v. Principi, 16 Vet.App. 129 (2002).

Periodic monetary benefits to which a veteran was entitled at the 
time of death, under existing ratings or decisions, or based on 
evidence in the file at the date of death (i.e., accrued 
benefits), and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement, shall upon the death of the 
veteran be paid to certain survivors including his surviving 
spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  (Note, pursuant 
to the Veterans Benefits Act of 2003, the law has been changed to 
eliminate the 2 year limit on payment of accrued benefits, but 
such only applies to deaths on or after December 16, 2003.)

One basis for payment of accrued benefits to a veteran's survivor 
is the existence of unpaid VA benefits due the veteran under 
existing decisions, but this is neither claimed nor shown by the 
evidence.  There also may be accrued benefits if the veteran had a 
VA claim pending when he died, and favorable resolution of the 
claim results in additional monetary benefits.  As the Federal 
Circuit noted in Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
accrued benefits are a derivative benefit, and an essential 
requirement for an accrued benefits claim by a survivor is that 
the veteran had an outstanding claim for the VA benefit pending 
when he died.  In the present case, the veteran did not have any 
claims pending before the VA when he died.  His widow now seems to 
argue that there should be some accrued benefits based on the 
severity of the veteran's service-connected PTSD.  But a higher 
rating for the psychiatric condition was denied by the Board in 
January 1999, and that decision is final.  A new claim for a 
higher rating for the psychiatric disorder (or any other claim for 
VA benefits) was not pending when the veteran died in October 
1999.

As there were no VA benefits due and unpaid under existing 
decisions at the time of the veteran's death, and as the veteran 
had no VA claim pending when he died, there cannot be any accrued 
benefits payable to his widow.  Thus, as a matter of law, the 
widow's claim for accrued benefits must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an accrued benefit is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



